Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
This office action is in response to reply filed 6/26/2022.
Claims 1-16 are pending. Claim 1 has been amended. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 10, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US 2015/0162328 A1 (Wang) in view of Hu et al. US 2014/0264433 A1 (Hu).

    PNG
    media_image1.png
    523
    577
    media_image1.png
    Greyscale

In re claim 1, Wang teaches (e.g. FIG. 13) a mixed gate structure 212 and 216 for a DMOS power device. While Wang only specifically teaches the structure of a single unit, it would be obvious to one having ordinary skill in the art to repeat the unit structure to form a plurality of DMOS cells for a power device that can handle high power levels, such as cellular layout with neighboring cells as taught by Hu (¶ 57, see FIGs. 10 and 14C & D). As such, it would have been obvious to repeat the unit structure taught by Wang in FIG. 13 as shown in the modified drawing above. The modified drawing as annotated above shows repeating unit structures of FIG. 13 and FIG. 6.
Thus, Wang discloses (e.g. FIGs. 1-12 & FIG. 13 as modified above to show repeated structure) a chip having a Γ-shape mixed gate structure 112+116 or 212+216 (see FIG. 6, Γ-shape formed between trench gate conductor 112 and portion 120 of planar gate conductor 116 that is contiguous with and connected to 112, ¶ 16,27), comprising a wafer substrate 102 or 202 and a plurality of mixed gate units arranged sequentially (see modified drawing above) which are formed on a front surface of the wafer substrate 102/202, wherein each of the mixed gate units comprises a gate region (see annotated drawing above) and two active regions (see annotated drawing above) located at two sides of the gate region, 
wherein the gate region (see annotated drawing above) comprises: 
a trench gate 212 disposed in a trench which is formed by etching downward at a designated position of the gate region (see FIG. 1); 
a planar gate 216 located on a surface of the gate region, wherein the planar gate 216 is physically and directly connected with the trench gate 212 (¶ 29; the trench gate conductor 112 is contiguous with and connected to portion 120 of planar gate conductor 116, ¶ 16,27); 
a gate oxidation layer 206,210 (106, 110 are both oxide material, ¶ 9,11, see FIGs. 5-6) which separates the trench gate 212 and the planar gate 216 from the wafer substrate 202; and 
a passivation layer 246 which covers an external surface of the planar gate 216; and 
wherein the active regions (see annotated drawing above) comprise two different active regions which are a trench gate active region and a planar gate active region, the trench gate active region is located close to the trench gate 212 (close to a left side of trench gate 212) and the planar gate active region is located close to the planar gate 216 (close to a right side of a planar gate 216), the trench gate active region and the planar gate active region are located at two sides of the gate region respectively (see annotated drawing above where “trench gate active region” and “planar gate active region” formed at either sides of the “gate region”), the trench gate active region and the planar gate active region are arranged alternatively (see drawing above), and the trench gate active region is located between two adjacent trench gate (see drawing above where “trench gate active region” is between adjacent gates G1 and G2), and wherein each of the trench gate active region and the planar gate active region comprises a P well region 224 (¶ 18), a P+ doped region 240 (¶ 20-21) and an N+ doped diffusion region 228,230, which are distributed from bottom to top.
Wang discloses a hybrid gate DMOS, but does not explicitly disclose an IGBT chip. Furthermore, Wang does not explicitly teach the active regions comprises an N well region below the P well 224. 
However, Hu discloses a dual gate IGBT (e.g. FIG. 3A-3B) with a collector electrode 120 connected to p-type region 105 under n-type drift 110 and further comprises more heavily doped N region 145 between the p-body 140 and n-drift 110 (¶ 42). Hu discloses an IGBT can achieve higher current density than MOSFET (¶ 7). Hu further discloses providing a more heavily doped N layer on top of the drift region can further enhance carrier injection (¶ 7, 10, 41). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Wang’s hybrid gate structure in an IGBT instead of a MOSFET to increase current density as taught by Hu; the IGBT can be formed by providing a p-type region under Wang’s n-type drift 202 to provide a collector terminal as taught by Hu. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to additionally provide a more heavily doped N-type region (i.e. N-well) between Wang’s P-well 224 and n-drift 202 to enhance carrier injection as taught by Hu. 

In re claim 2, Wang discloses (e.g. FIGs. 1-13) the planar gate 116,216 and the trench gate 112,212 are both made of polycrystalline silicon (¶ 12, 14), and the polycrystalline silicon of the planar gate 116,216 is connected with the polycrystalline silicon of the trench gate 112,212 and formed a Γ-shape mixed gate structure (see FIG. 6, Γ-shape formed between gate conductor 112 and portion 120 of gate conductor 116 connected to 112; ¶ 16,27,29).

In re claim 9, the combination of Wang and Hu discloses (see FIG. 13 above) two of the mixed gate units form a cell, wherein the two of the mixed gate units are arranged to be in mirror symmetry (see annotated drawing above).

In re claim 10, the combination of Wang and Hu discloses the claimed invention including a hybrid gate structure including two mixed gate unit forming a cell (see FIG. 13 above). Wang does not explicitly disclose the cell layout of power transistor has a hexagon cell structure, and multiple cells are distributed in a shape of a honeycomb on the wafer substrate. Hu discloses an IGBT device can have different types of layout including hexagonal cell structure (see FIGs. 10A-10C & 14D) wherein the cells form a honey comb shaped network (¶ 57-58). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Wang’s transistor structure as a hexagonal cell structure and arrange in a shape of a honeycomb on the wafer substrate as taught by Hu to optimize cell density for increased current carrying capacity of the power device. 

In re claim 12, the combination of Wang and Hu discloses the claimed invention including a hybrid gate structure including two mixed gate unit forming a cell (see FIG. 13 above). Wang does not explicitly disclose the cell layout of power transistor has a strip cell structure, and multiple cells are distributed side by side on the wafer substrate. Hu discloses an IGBT device can have different types of layout including strip cell structure (see FIGs. 14A-14C) wherein the cells are distributed side by side on the wafer substrate. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Wang’s transistor structure as a hexagonal cell structure and arrange in a shape of a honeycomb on the wafer substrate as taught by Hu to optimize cell density for increased current carrying capacity of the power device. 

In re claims 13, 14 and 16, Hu discloses (e.g. FIGs. 3A-3B) the IGBT chip further comprises a back structure 105 formed on a back surface of the wafer substrate, wherein the back structure 105 is a non-punch-through type (i.e. non-punch-through since n+ buffer region is not present between n- drift 110 and p-type collector region 105). Furthermore, an IGBT would have to be one of the claimed a punch-through type, a non-punch-through type or a soft punch-through type. 


Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang and Hu as applied to claims 1 and 2 above, and further in view of Kocon et al. US 8,748,976 B1 (Kocon).
In re claims 3 and 4, Wang discloses (e.g. see FIG. 13 above) the P well region 224 is located at an area at a lower position of the active region to which the P well region 224 belongs (the location of P well 224 is “lower” than 228,230 for example); 
the N well region (heavily doped N region between 224 and 202 as taught by Hu) is located below the corresponding P well region 224 and is in contact with the P well region 224; 
N+ doped diffusion sub-region 228,230 is a portion reserved below the planar gate 216 which is located above the corresponding P well region 224 and is in contact with the P well region (P-well can include 224,236 and 238), and the bottom of the N+ doped diffusion sub-region 228,230 is higher than a surface (e.g. bottom surface) of the corresponding P well region 224,236,238; and 
a side portion of the P+ doped region 240 is connected with the corresponding N+ doped diffusion sub-region 228,230 by diffusion, 
wherein a side portion of each of the N well region (heavily doped N region between 224 and 202 as taught by Hu), the P well region 224,236,238 and the N+ doped diffusion sub-region 228,230 in the trench gate active region ends at the gate oxidation layer 210 on a sidewall of the trench gate 212.
Wang does not explicitly disclose etching through the source diffusion region to expose a recessed surface of the P-well 224,236,238 such that the bottom of the N+ doped sub-region 228,230 is higher than the recessed surface of the corresponding P well region that is exposed after this etching; and the P+ doped region 240 is located under the recessed surface of the corresponding P well region that is exposed after this etching.
However, Kocon discloses (e.g. FIG. 5H) a power transistor comprising a body region 524, a source diffusion region 530, and a contact electrode 558, wherein the upper surface is recessed below the source region 530 to reach the body region 524 to form a recessed contact and a P+ body contact region 532 is formed below the recessed contact region (Column 11, lines 44-47). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Wang contact 250 as a recessed contact by etching into the body region as taught by Kocon to expose more contact surface of the source and body contact regions and thus reducing contact resistance as is well-known in the art. 

In re claims 5 and 6, Wang discloses (e.g. FIG. 13) the mixed gate unit further comprises a metal layer 250 which covers the passivation layer 246, the P+ doped region 240 in the trench gate active region and the P+ doped region 240 in the planar gate active region (see FIG. 13 above).

In re claims 7 and 8, Wang discloses (e.g. FIG. 13) the N+ doped diffusion sub-region 228,230 is connected with the metal layer 250.


Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wang and Hu as applied to claims 1 and 9 above, and further in view of Hayashi et al. WO 2014/178262 A1 (Hayashi).
In re claim 11, the combination of Wang and Hu discloses the claimed invention including a hybrid gate structure including two mixed gate unit forming a cell (see FIG. 13 above). Wang does not explicitly disclose the cell layout of power transistor has a square cell structure, and multiple cells are distributed in a shape of a matrix on the wafer substrate.
Hayashi discloses a power device can be formed with various layout shapes including side by side strip cell structure (FIG. 26), honeycomb shaped hexagon cell structure (FIG. 28) or square cell structure distributed in a shape of a matrix on the wafer substrate (FIG. 27).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Wang’s transistor structure as a square cell structure and arrange in a shape of a matrix on the wafer substrate as taught by Hayashi to optimize cell density for increased current carrying capacity of the power device.

In re claim 15, Hu discloses (e.g. FIGs. 3A-3B) the IGBT chip further comprises a back structure 105 formed on a back surface of the wafer substrate, wherein the back structure 105 is a non-punch-through type (i.e. non-punch-through since n+ buffer region is not present between n- drift 110 and p-type collector region 105). Furthermore, an IGBT would have to be one of the claimed a punch-through type, a non-punch-through type or a soft punch-through type. 

Response to Arguments
Applicant's arguments filed 6/26/2022 have been fully considered but they are not persuasive. 
Applicant argues Wang’s source region 228 correspond to the “trench gate active region” and source region 230 correspond to the “planar gate active region”, and the active region 228,230 is located between the trench gate 214 and the planar gate 218 and does not teach “the trench gate active region” located on the side close to the trench gate and “the planar gate active region” located on the side close to the planar gate (Remark, pages 7-11).  
This is not persuasive. 
Both Applicant’s disclosure and claim 1 recites the “active region” to comprise “an N well region, a P well region, a P+ doped region and an N+ doped diffusion region”. Therefore, the claimed “active regions” are not limited to the “source regions”.
As established in the rejection above, it would be obvious to repeat the DMOS structure taught by Wang to form a power device as is known in the art and as taught by Hu. Drawing annotated below shows repetition of DMOS cell structure. 

    PNG
    media_image1.png
    523
    577
    media_image1.png
    Greyscale

No particular “gate region”, “trench gate active region”, and “planar gate active region” has been disclosed that would structurally distinguish over corresponding regions as annotated in the modified drawing above combining multiple unit structures. 
As shown in the annotated drawing above, “the trench gate active region” is located close to the trench gate 212 (close to a left side of trench gate 212) and “the planar gate active region” is located close to the planar gate 216 (close to a right side of planar gate 216). No magnitude is claimed for “close to” that would distinguish over the interpretation above. The term “close to” is broadly understood to have the meaning of a proximity relative to a more distant feature. This does not exclude other elements or features also being present between the features that is said to be “close to”.
Therefore, the repeated structure of Wang’s DMOS cells teaches “the trench gate active region is located close to the trench gate and the planar gate active region is located close to the planar gate” as claimed.

Applicant further argues Wang’s active regions 228,230 are not are located at two sides of the gate region” (Remark, pages 7-11).
This is not persuasive.
As explained above, the active regions does not correspond to the source regions 228,230, but rather correspond to the regions as annotated in the drawing above.
As shown in the annotated drawing above, “a trench gate active region” is located on the left side of a “gate region” and “a planar gate active region” is located on the right side of the “gate region”. 
Therefore, the repeated structure of Wang’s DMOS cells teaches “the trench gate active region and the planar gate active region are located at two sides of the gate region respectively” as claimed.

Applicant further argues Wang’s active regions 228,230 are not arranged alternately (Remark, pages 7-11). 
This is not persuasive.
As explained above, the active regions does not correspond to the source regions 228,230, but rather correspond to the regions as annotated in the drawing below showing repeating structure of Wang’s DMOS cells.

    PNG
    media_image2.png
    522
    1646
    media_image2.png
    Greyscale

As shown above, the “planar gate active region” and “the trench gate active region” are arranged alternately as claimed.

Applicant further argues Wang’s trench gate at the left side of active region 228,230 and planar gate 218 at the right side of the active region 228,230, and the active region 228,230 is not located between two adjacent trench gates (Remark, pages 7-11).
This is not persuasive.

    PNG
    media_image3.png
    479
    1229
    media_image3.png
    Greyscale

As explained above, the active regions does not correspond to the source regions 228,230, but rather correspond to the regions as annotated in the drawing above showing repeating structure of Wang’s DMOS cells.
As shown in the drawing above, the “trench gate active region” is located between two adjacent trench gates 212 (labeled G1 and G2 in the drawing above). The term “located between” is broadly understood to have the meaning of having a relative position in between two adjacent trench gates 212 (G1 and G2). This does not exclude other elements or features also being present between the adjacent trench gates 212 (G1 and G2). For example, at least the claimed “gate oxidation layer” would also have to be present between the two adjacent trench gate, since the “gate oxidation layer” is recited to “separates the trench gate … from the wafer substrate”.
Furthermore, the claim does not require the “trench gate active region” to directly contact the adjacent trench gate structures. And such recitation, even if claimed, would not distinguish over the teachings of prior art under an alternative interpretation as shown in the modified drawing below.

    PNG
    media_image4.png
    706
    1868
    media_image4.png
    Greyscale

The claimed “gate region”, “planar gate active region”, and “trench gate active region” also do not distinguish over a different mapping of the regions as shown in the drawing above. In this interpretation, the “trench gate active region” is located between two adjacent trench gate structures 214. And the “trench gate active region” also directly contacts the sidewalls of the two adjacent trench gate structures 214.

For reasons explained above, Applicant’s arguments are not persuasive and claimed invention is taught by prior art as applied. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rahimo et al. US 2021/0257460 A1 teaches (FIGs. 7-15) DMOS with various arrangement of trench gate and planar gate
Yoshikawa US 6,380,586 B1 teaches (e.g. FIG. 9) DMOS with both trench gate 10 and planar gate 13

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815